Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 1 of 16 PageID #: 40



               IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF TEXAS
                       BEAUMONT DIVISION

JAMES ALFRED RAMEY                   §
TDCJ No. 587349                      §
                Petitioner,          §
                                     §
v.                                   § CIVIL ACTION NO. 1:19-cv-580
                                     §
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
Justice, Correctional Institutions   §
Division,                            §
                  Respondent.        §

         RESPONDENT’S ANSWER WITH BRIEF IN SUPPORT

      Petitioner James Alfred Ramey, a Texas state prisoner, challenges his

denial of parole through a petition for writ of habeas corpus under 28 U.S.C.

§ 2254 (West 2019). Ramey challenges the failure of the Board of Pardons and

Paroles (BPP) to release him on parole. The petition should be denied and

dismissed with prejudice because the claims are unexhausted and meritless.

                               JURISDICTION

      Ramey seeks habeas corpus relief in this Court pursuant to 28 U.S.C.

§ 2254, which provides the Court with jurisdiction over the subject matter of

this action. Ramey was, and remains, incarcerated within Tyler County, Texas,

at the time he filed this petition, which is within the Eastern District’s

jurisdiction, but is within the Lufkin Division. 28 U.S.C. § 124(c)(6) (West

2019).
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 2 of 16 PageID #: 41



                        PETITIONER’S ALLEGATIONS

       Respondent Lorie Davis (Director) understands Ramey to raise the

following grounds for relief:

    1. That petitioner was deprived of a meaningful parole review because of a

       lack of procedurals and substantive due process guaranteed by the Fifth

       and Fourteenth Amendments and U.S. Supreme Court precedent;

    2. That petitioner was denied a fair and meaningful administrative

       appellate process which deprived him of his First, Fifth and Fourteenth

       Amendments guaranteeing him of due process of law.

    3. That petitioner was subjected to cruel and unusual punishment by

       denying his request for parole release; and

    4. That respondent initiated a retaliatory transfer to keep him from filing

       the instant petition in the U.S. District Court for the Southern District

       of Texas, Houston Division, and have his case heard by the Honorable

       Keith Ellison specifically.

Fed. Pet.1 at 6–7.

                          STATEMENT OF THE CASE

       The Director has lawful custody of Ramey pursuant to a judgment and

sentence entered by Texas state court. Exhibit A at 2.2 In cause number

633126, Ramey pleaded guilty to murder in the 208th District Court of Harris



1
 “Fed. Pet.” refers to Ramey’s federal habeas petition, ECF No. 1, followed by the
page number assigned by the ECF system.
2 A TDCJ-CID commitment inquiry, reflecting Ramey’s holding conviction, is

attached as Exhibit A.
                                         2
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 3 of 16 PageID #: 42



County, Texas. Id. He was sentenced to thirty-years confinement for this

offense. Id. In cause number 590808, Ramey plead guilty to burglary of a motor

vehicle in the 184th District Court of Harris County, Texas. Id. He was

sentenced to twenty-five-years confinement for this offense. Id.

      A procedural history of any appeal or state habeas proceeding

challenging his holding conviction is not relevant because he does not directly

challenge his underlying conviction. Rather, Ramey challenges his parole

denial. Fed. Pet. at 6–7.

      On May 22, 2019, Ramey was considered for parole by the BPP. See

Exhibit B. The BPP denied his parole, citing 1D3 (The record indicates that the

offender has repeatedly committed criminal episodes that indicate a

predisposition to commit criminal acts upon release), 2D (The record indicates

the instant offense has elements of brutality, violence, assaultive behavior, or

conscious selection of victim’s vulnerability indicating a conscious disregard for

the lives, safety, or property of others, such that the offender poses a continuing

threat to public safety), and 5D (The record indicates unsuccessful periods of

supervision on previous probation, parole, or mandatory supervision that

resulted in incarceration, including parole-in-absentia). Id. The BPP set the

next review to May of 2020. Id.




3
     BPP      Approval      /   Denial     Reasons      can   be     found   at
https://www.tdcj.texas.gov/bpp/what_is_parole/reasons.htm (last visited Dec. 9,
2019).
                                        3
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 4 of 16 PageID #: 43



      Ramey placed the instant federal habeas corpus petition in the prison

mail system on or about November 19, 2019.4 Fed. Pet. at 10. This proceeding

ensued.

                          ADMINISTRATIVE RECORDS

      A TDCJ commitment inquiry, reflecting Ramey’s holding conviction, is

attached as Exhibit A. The BPP notice of parole panel decision is attached as

Exhibit B. Ramey’s Grievance Records for Grievance No. 2019141917 are

attached as Exhibit C. A Court of Criminal Appeals docket list listing Ramey’s

state habeas applications, writs of mandamus and direct appeals is attached

as Exhibit D. A TDCJ Travel Card for Ramey is attached as Exhibit E.5 A BPP

parole revocation hearing results document is attached as Exhibit F.

                                GENERAL DENIAL

      The Director denies all of Ramey’s assertions of fact, except those

supported by the record or those specifically admitted herein.

                               RULE 5 STATEMENT

      The Director believes that Ramey’s claims are wholly unexhausted. 28

U.S.C. § 2254(b) (West 2019).6 Ramey’s petition is not barred by the AEDPA


4
  The Fifth Circuit held that the prison mailbox rule applies to state habeas
applications. Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). The Director
reserves the right to argue a later filing date than the date petitioner signed his state
habeas application.
5 The unit codes shown in Exhibit E are: GL is Lewis Unit, DU is Byrd Unit, HG is

Hospital Galveston, WY is Wynne Unit, E2 is Estelle Unit. TDCJ-CID, Unit Directory
https://www.tdcj.texas.gov/unit_directory/index.html (last visited Dec. 12, 2019).
6
  Ramey claims that he “exhausted all available administrative remedies; but, the
TDCJ prohibits prisoners from filing administrative grievances regarding parole
issues[.]” Fed. Pet. at 8 (referring to “Step One TDCJ I-127 Offender Grievance Form
                                             4
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 5 of 16 PageID #: 44



statute of limitations. 28 U.S.C. § 2244(d) (West 2019). Ramey’s petition is not

successive. 28 U.S.C. § 2244(b) (West 2019). The Director reserves the right to

raise exhaustion, procedural default, statute of limitations and successiveness,

however, should Ramey contend that he raised more than the issues listed

above, or should he amend his petition with additional issues, other than those

stated herein.

                    ANSWER WITH BRIEF IN SUPPORT

   I. Ramey’s Claims Are Unexhausted and May Be Dismissed Without
      Prejudice.

      Ramey has not exhausted his state remedies as required by 28 U.S.C.

§§ 2254(b), (c) (West 2019), with regard to his parole denial. Fed. Pet. at 6–7.

He has not filed any state habeas application related to this issue. Fed. Pet. at

33–34; Exhibit D. Ramey’s most recent state habeas application was filed on

August 2, 2010 and is unrelated to the instant petition. Exhibit D. Therefore,

these claims should be dismissed without prejudice.

      The exhaustion doctrine requires that the state courts be given the

initial opportunity to address and, if necessary, correct alleged deprivations of

federal constitutional rights. Castille v. Peoples, 489 U.S. 346, 349 (1989);

Anderson v. Harless, 459 U.S. 4, 6 (1982). In order to satisfy the exhaustion

requirement, a claim must be presented to the highest court of the state for


#2019134076” and section 508.0081 of the government code). As argued below, Ramey
had — and still has — the right to file a state habeas application.
                                           5
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 6 of 16 PageID #: 45



review. Richardson v. Procunier, 762 F.2d 429, 431 (5th Cir. 1985); Carter v.

Estelle, 677 F.2d 427, 443 (5th Cir. 1982). For purposes of exhaustion, the CCA

is the highest court in the state of Texas. Richardson, 762 F.2d at 431. To

proceed before that court, a petitioner must either file a petition for

discretionary review (PDR), Texas Rule of Appellate Procedure 68.1, or an

application for a post-conviction writ of habeas corpus. Tex. Code Crim. Proc.

Ann. art. 11.07 (West 2019). The petitioner must also have presented them in

a procedurally correct manner. Castille, 489 U.S. at 351. In other words, a

habeas applicant must give the state courts a fair opportunity to review his

claims, that is, in a procedural context in which the state courts will be certain

to review his claims solely on their merits. Id.

      Here, Ramey’s instant claims challenging the denial of parole were not

properly raised in a state writ of habeas corpus. Ramey did raise this issues in

a Step One Grievance form. Fed. Pet. at 33–34. But TDCJ’s grievance process

has no bearing on exhaustion. The CCA will review challenges related to parole

denials in 11.07 Applications. See Ex parte Geiken, 28 S.W.3d 553, 556-557

(Tex. Crim. App. 2000) (recognizing cognizability of challenges to Board’s early

release procedures); Board of Pardons & Paroles v. Court of Appeals for the

Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995) (person alleging

irregularities occurring during parole proceedings should raise those issues by
                                        6
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 7 of 16 PageID #: 46



way of a post-conviction application for writ of habeas corpus under article

11.07 of the code of criminal procedure). He has available state-court remedies.

This state writ option remains open to Ramey.

          Ramey fails to show, and the record does not indicate, that his failure to

exhaust these claims is due to the “absence of available State corrective

process,” nor to circumstances rendering this process “ineffective to protect the

rights of the applicant.” 28 U.S.C. § 2254(b). Accordingly, Ramey’s federal

habeas petition is unexhausted and should be dismissed without prejudice.

This court, however, may address Ramey’s claims on the merits and dismiss

his claims with prejudice.7

    II.      A Prisoner Has No Constitutional Right to Release to Parole in Texas
             (Claims 1 and 2).

          In his petition, Ramey challenges the Board’s denial of his parole;

specifically, that the petitioner was deprived of a meaningful parole review

because of a lack of procedurals and substantive due process guaranteed by the

Fifth and Fourteenth Amendments and U.S. Supreme Court precedent and

that the petitioner was denied a fair and meaningful administrative appellate

process which deprived him of his First, Fifth and Fourteenth Amendments

guaranteeing him of due process of law. Fed. Pet. at 6–7.


7
  This court may address and dismiss an unexhausted clam. See 28 U.S.C.
§ 2254(b)(2).
                                   7
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 8 of 16 PageID #: 47



      Texas parole statutes do not create a liberty interest in release to parole.

States have no duty to establish a parole system; thus, there is no

constitutional or inherent right to be released before the expiration of a valid

sentence. Bd. of Pardons v. Allen, 482 U.S. 369, 378 n.10 (1987). “[S]tatutes or

regulations that provide that a parole board ‘may’ release an inmate on parole

do not give rise to a protected liberty interest.” Id. A statute which “provides

no more than a mere hope that the benefit will be obtained… is not protected

by due process.” Greenholtz v. Neb. Penal Inmates, 442 U.S. 1, 11 (1979).

Additionally, it is well settled that the Texas statute governing parole

encourages no expectancy of release; therefore, it does not create a

constitutional entitlement to release on parole. Williams v. Briscoe, 641 F.2d

274, 276–77 (5th Cir. 1982); Thomas v. Torres, 717 F.2d 248, 249 (5th Cir.

1983). Neither do these statutes create a liberty interest in being reviewed for

parole at a certain time interval. Allison v. Kyle, 66 F.3d 71, 74 (5th Cir. 1995)

(there is no due process or ex post facto violation due to change in frequency of

parole reviews; the parole board can review a case at such intervals as it

determines). Because there is no liberty interest in obtaining parole in Texas,

inmates cannot complain of the constitutionality of procedural devices

attendant to parole decisions. Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir. 1995).



                                        8
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 9 of 16 PageID #: 48



The lack of a Unit Parole Interview does not violate the Due Process Clause.

Guajardo v. Bayda, 344 F. App'x 922, 923 (5th Cir. 2009) (unpublished).8

       Ramey has no liberty interest in or expectancy of release to parole; thus,

he fails to raise a constitutional issue as a basis for federal habeas relief.

Therefore, these claims should be denied.

    III.   Ramey’s Cruel and Unusual Punishment and Retaliatory Transfer
           Claims are not Cognizable under Federal Habeas Review (Claims 3
           and 4).

       Ramey claims that the BPP subjected him to cruel and unusual

punishment in denying him parole and that the Director transferred him to a

different unit to deny him access to Judge Ellison. Fed. Pet. at 7.

       The writ of habeas corpus is the appropriate federal remedy for a

prisoner challenging the fact of confinement. Preiser v. Rodriguez, 411 U.S.

475, 484 (1973). A civil rights action, on the other hand, is an appropriate legal

vehicle to attack unconstitutional parole procedures or conditions of

confinement. See Johnson v. Pfeiffer, 821 F.2d 1120, 1123 (5th Cir. 1987). A

petition for writ of habeas corpus permits a petitioner to seek immediate or

earlier release from custody, whereas a complaint pursuant to 42 U.S.C. § 1983

provides the proper vehicle to challenge unconstitutional conditions of



8
 Unpublished opinions issued after January 1, 1996 are persuasive authority. See
Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006) (citing 5th Cir. R. 47.5.4)).
                                         9
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 10 of 16 PageID #: 49



 confinement and prison procedures. See Carson v. Johnson, 112 F.3d 818, 820

 (5th Cir. 1997). The core issue in determining whether a prisoner must pursue

 habeas corpus relief rather than a civil rights action is to determine whether

 the prisoner challenges the “fact or duration” of his confinement or merely the

 rules, customs, and procedures affecting “conditions” of confinement. Spina v.

 Aaron, 821 F.2d 1126, 1128 (5th Cir. 1987).

       “[H]abeas is not available to review questions unrelated to the cause of

 detention.” Pierre v. United States, 525 F.2d 933, 935-36 (5th Cir. 1976). Where

 a prisoner petition challenges the conditions of his confinement, the proper

 vehicle is a civil rights action. See Spencer v. Bragg, 310 F. App’x 678, 679 (5th

 Cir. 2009) (citing Carson, 112 F.3d at 820-21); see also Madison v. Parker, 104

 F.3d 765, 767 (5th Cir. 1997) (“[T]he Due Process Clause does not protect every

 change in the conditions of confinement which has a substantial adverse affect

 upon the prisoner”).

       Here, petitioner’s claims do not contest the fact or duration of his

 confinement. Instead, petitioner complains of the conditions of his

 confinement. Specifically, petitioner complains he has been subjected to cruel

 and unusual punishment and that his civil rights were violated by a retaliatory

 transfer. Therefore, petitioner’s claims do not serve as a basis for habeas corpus



                                        10
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 11 of 16 PageID #: 50



 relief, but rather possibly can form the basis for a civil rights action. Thus,

 petitioner must pursue his claims by filing an appropriate civil rights action.

    IV.   In the alternative, Ramey’s Cruel and Unusual Punishment Claim is
          Meritless (Claim 3).

       Ramey complains that parole officials subjected him to cruel and

 unusual punishment by denying his release to parole since he has serious

 medical conditions. This assertion is conclusory and without merit.

       First, it is well established that being denied parole is not cruel and

 unusual punishment. “As to the claim of cruel and unusual punishment, this

 Court has previously stated ‘[a]s to the psychological distress which, . . .

 prisoners suffer from the arbitrary and capricious denials of paroles, we

 decline to equate disappointment with cruel and unusual punishment . . . .’”

 Craft v. Texas Bd. of Pardons & Paroles, 550 F.2d 1054, 1056 (5th Cir. 1977),
 citing Cook v. Whiteside, 505 F.2d 32, 34 (5th Cir. 1974). Ramey cannot show
 that being denied parole amounts to cruel and unusual punishment.

       Second, to the extent that Ramey’s claims assert a ground of cruel and

 unusual punishment for denial of medical care, this ground is also meritless.

 The Cruel and Unusual Punishment Clause allows an inmate to obtain relief

 after being denied medical care if he proves that there was a “deliberate

 indifference to [his] serious medical needs.” Banuelos v. McFarland, 41 F.3d

 232, 235 (5th Cir.1995) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)).

 Deliberate indifference requires a showing that TDCJ medical staff (1) was

 “aware of facts from which an inference of excessive risk to the prisoner's

                                        11
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 12 of 16 PageID #: 51



 health or safety could be drawn,” and (2) that they “actually drew an inference

 that such potential for harm existed.” Herman v. Holiday, 238 F.3d 660, 664

 (5th Cir. 2001). Such a showing requires evidence that prison officials “refused

 to treat him, ignored his complaints, intentionally treated him incorrectly, or

 engaged in any similar conduct that would clearly evince a wanton disregard

 for any serious medical needs.” Domino v. Texas Dep’t of Criminal Justice, 239

 F.3d 752, 756 (5th Cir. 2001) (quoting Estelle, 429 U.S. at 107). A prisoner’s

 disagreement with his medical treatment is not actionable under § 1983

 absent exceptional circumstances. See Banuelos, 41 F.3d at 235, accord Bias v.

 Woods, 288 F. App’x 158, 162 (5th Cir. 2008) (unpublished).
       Here, Ramey has received ongoing medical care for his various ailments.

 Ramey has been taken to Hospital Galveston nine times in 2019 alone. Exhibit

 E. This is in addition to his visits to the unit medical staff. Further, by filing

 his grievance regarding his medical treatment, Ramey caused his medical

 records to be reviewed again by different medical professionals and they

 independently determined that he was afforded proper medical care. Fed. Pet.

 at 7; Exhibit C at 5. Ramey cannot show that prison medical staff refused to

 treat him, ignored his complaints, intentionally treated him incorrectly, or

 displayed a wonton disregard for any serious medical needs. The Director

 asserts that, at best, Ramey merely desires to be seen by outside providers.

       Moreover, under Rule 2(c) of the Rules Governing Section 2254 cases, a

 petitioner is required to plead facts in support of his claims. Ramey fails to do

 so here. Absent evidence in the record, a court cannot consider a habeas

                                        12
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 13 of 16 PageID #: 52



 petitioner’s bald assertions on a critical issue in his pro se petition,

 unsupported and unsupportable by anything else contained in the record, to be

 of probative evidentiary value. Ross v. Estelle, 694 F.2d 1008, 1011–12 (5th

 Cir. 1983) (citing Woodard v. Beto, 447 F.2d 103, 104 (5th Cir. 1971)). A mere

 conclusory allegation does not raise a constitutional issue in a habeas

 proceeding. Id. at 1012 (citing Schlang v. Heard, 691 F.2d 796, 798 (5th Cir.

 1982)). A conclusory allegation does not state a claim for federal habeas corpus

 relief and is subject to summary dismissal. See Koch v. Puckett, 907 F.2d 524,

 529 (5th Cir. 1990). Ramey provides only his own conclusory statements

 regarding cruel and unusual punishment as proof that he is entitled to relief,

 thus this claim must be denied.

         In sum, Ramey cannot show that he was subjected to cruel and unusual

 punishment. His claims are otherwise conclusory and/or do not allege the

 denial of a constitutional right. Schlang, 691 F.2d at 799, (“Mere conclusory

 statements do not raise a constitutional issue in a habeas case.”). Accordingly,

 this claim should be denied and dismissed with prejudice.

    V.     In the alternative, Ramey’s Retaliatory Transfer Claim is Meritless
           (Claim 4).

         Ramey complains that he was subject to a retaliatory transfer in a

 preemptory maneuver to keep him from filing a claim in the U.S. District Court

 for the Southern District of Texas, Houston Division, and have his case heard

 by Judge Ellison specifically. Fed. Pet. at 7. This assertion is frivolous and

 without merit.


                                       13
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 14 of 16 PageID #: 53



       As a preliminary matter, Ramey has no right to have his claims heard

 by Judge Ellison specifically. “A defendant has no right to have his case heard

 before a particular judge.” United States v. Green, 882 F.2d 999, 1001 (5th Cir.

 1989). “Although parties certainly have a right to have their case heard by a

 neutral and impartial judge, they have no greater right to avoid appearing

 before a particular judge than they have to select one.” United States v.

 LULAC, 793 F.2d 636, 645 (5th Cir. 1986).
       In order to sustain a claim for retaliatory transfer, Ramey would have to

 “establish that but for the retaliatory motive the complained of incident ...

 would not have occurred.” Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir.1995),

 accord Ruiz v. Lynaugh, 95 F.3d 45, 1996 WL 405464 at 2 (5th Cir. 1996)
 (unpublished). “[D]espite fact that prisoner’s filing of lawsuits was a clear

 factor in his transfer, prisoner's claim of retaliatory transfer failed because

 officials would have requested the transfer notwithstanding the prisoner's

 litigation activities.” Ruiz, 95 F.3d 45, citing Ponchik v. Bogan, 929 F.2d 419,

 420 (8th Cir. 1991).

       Here, Ramey complained of heat sensitivity, so P.A. Christopher

 classified him as being heat sensitive. Fed. Pet. at 22, 32; Exhibit C. This

 caused him to be transferred to the cool beds at the Lewis Unit. Exhibit C;

 Exhibit E. Even assuming, arguendo, that there was some sort of retaliatory

 motivation, Ramey’s claim fails because there was a legitimate penological

 reason for the transfer, and he would have been transferred for that legitimate

 penological reason.

                                       14
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 15 of 16 PageID #: 54



       Finally, Ramey’s assertion that TDCJ officials were trying to prevent

 him from filing his case in the Southern District of Texas, Houston Division, is

 patently frivolous. This is because he could have filed the instant petition in

 this division at any time regardless of where the TDCJ housed him. He was

 convicted in Harris county, so under 28 U.S.C. § 2241(d), the Southern District

 of Texas, Houston Division, maintains concurrent jurisdiction with whatever

 district he resides in. Exhibit A. It would be a legal impossibility for the TDCJ

 to keep him from availing himself to the Southern District’s jurisdiction.

       In sum, Ramey cannot show that he was subjected to a retaliatory

 transfer. Accordingly, this claim should be denied and dismissed with

 prejudice.

                                 CONCLUSION

       For the foregoing reasons, the Director respectfully requests that this

 petition for writ of habeas corpus be dismissed without prejudice as

 unexhausted, or with prejudice as meritless. The Director further respectfully

 requests that no certificate of appealability issue.




                                        15
Case 1:19-cv-00580-MAC-ZJH Document 5 Filed 12/20/19 Page 16 of 16 PageID #: 55



                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      JEFFREY C. MATEER
                                      First Assistant Attorney General

                                      LISA TANNER
                                      Acting Deputy Attorney General
                                      for Criminal Justice

                                      EDWARD L. MARSHALL
                                      Chief, Criminal Appeals Division

                                      /s/ Patrick D. Todd
                                      PATRICK D. TODD*
 *Lead Counsel                        Assistant Attorney General
                                      State Bar No. 24106513
                                      P. O. Box 12548,
                                      Austin, Texas 78711-2548
                                      (512) 936-1400
                                      Facsimile No. (512) 936-1280
                                      ATTORNEYS FOR RESPONDENT


                         CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing

 pleading is being served by placing the same in the United States Mail, postage

 prepaid, on the 20th day of December, 2019, addressed to: James Ramey, TDCJ

 No. 587349, Lewis Unit, 777 FM 3497, Woodville, TX 75990.


                                      /s/ Patrick D. Todd
                                      PATRICK D. TODD
                                      Assistant Attorney General


                                        16
